Name: Commission Regulation (EEC) No 1859/81 of 6 July 1981 amending Regulation (EEC) No 1727/70 on intervention procedure for raw tobacco
 Type: Regulation
 Subject Matter: plant product;  consumption;  marketing;  trade policy;  agri-foodstuffs;  prices
 Date Published: nan

 Avis juridique important|31981R1859Commission Regulation (EEC) No 1859/81 of 6 July 1981 amending Regulation (EEC) No 1727/70 on intervention procedure for raw tobacco Official Journal L 185 , 07/07/1981 P. 0012 - 0014 Finnish special edition: Chapter 3 Volume 13 P. 0146 Spanish special edition: Chapter 03 Volume 22 P. 0121 Swedish special edition: Chapter 3 Volume 13 P. 0146 Portuguese special edition Chapter 03 Volume 22 P. 0121 COMMISSION REGULATION (EEC) No 1859/81 of 6 July 1981 amending Regulation (EEC) No 1727/70 on intervention procedure for raw tobacco THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco (1), as last amended by the Act of Accession of Greece, and in particular Articles 6 (10) and 12a (3) thereof, Whereas Article 12a of Regulation (EEC) No 727/70 provides that where the quantities of baled tobacco of a given variety and harvest offered for intervention by an undertaking engaged in first processing and market preparation exceed a certain percentage of the production of that undertaking the intervention price is reduced; Whereas, in order to facilitate supervision and prevent abuse of the measure, it is necessary, for undertakings which have several checkpoints, that production should be considered separately for each of the places for which supervision and the premium certificate were instituted by Commission Regulation (EEC) No 1726/70 of 25 August 1970 on the procedure for granting the premium for leaf tobacco (2), as last amended by Regulation (EEC) No 3477/80 (3); Whereas the premium certificate is to be drawn up for each variety at the time the leaf tobacco is placed under supervision, and is supplemented as and when first processing and packaging of the tobacco takes place ; whereas such certificate is required when the tobacco is taken over by intervention ; whereas it therefore shows both the quantity of leaf processed and the quantity of baled tobacco produced ; whereas it accordingly makes it possible to ascertain the ratio between production and deliveries to intervention; Whereas the equivalence between the quantities of baled tobacco produced and the quantities of leaf tobacco from which it was obtained needs to be expressed in a processing coefficient, differentiated according to variety, representing the losses in weight which occur during the first processing and market preparation operations and which are considered normal for well-managed undertakings established in the Community; Whereas, to be able to calculate the price to be applied to quantities offered for intervention, the intervention agency needs to know, in respect of each offer made by an undertaking, whether the total production of that undertaking for which intervention was requested is involved or whether only a part of the production is involved; Whereas there should be no question of permitting, in that part of the production which is to be paid at the full derived intervention price, only those qualities to be offered for which the price to be paid, taking the quality increases into account, would be the highest ; whereas, to that end, it is necessary to apply an average derived intervention price calculated proportionately to the quantities of the different qualities which make up the total quantity offered ; whereas the procedure for payment in cases where the quantities offered are delivered in different stages needs to be specified; Whereas Commission Regulation (EEC) No 1727/70 (4), as last amended by Regulation (EEC) No 290/81 (5), should therefore be amended; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1727/70 is hereby amended as follows: 1. The following subparagraph is added to Article 1 (1): "All baled tobacco offered for intervention by a first processing and market preparation undertaking shall be accompanied by a declaration specifying, for the variety and the harvest concerned, whether the undertaking intends subsequently to offer other quantities for intervention." (1) OJ No L 94, 28.4.1970, p. 1. (2) OJ No L 191, 27.8.1970, p. 1. (3) OJ No L 363, 31.12.1980, p. 81. (4) OJ No L 191, 27.8.1970, p. 5. (5) OJ No L 32, 4.2.1981, p. 9. 2. The following Article is inserted: "Article 3a 1. For the purposes of Article 12a of Regulation (EEC) No 727/70: (a) the threshold quantity of baled tobacco of the undertaking in excess of which the derived intervention price is diminished by 10 % shall be calculated separately, for each variety, on the basis of the quantity of baled tobacco resulting from the first processing and market preparation of leaf tobacco at each of the places for which the undertaking requested the checks referred to in Article I of Regulation (EEC) No 1726/70 and for which the premium certificate provided for in Article 2 of the said Regulation has been drawn up; (b) the quantity of baled tobacco equivalent to the quantity of leaf tobacco treated by an undertaking shall be the net quantity, resulting from application of the processing coefficient referred to in paragraph 2 following first processing and market preparation of the net quantity of leaf tobacco indicated in the premium certificate. 2. The processing coefficient between leaf and baled tobacco shall, for each variety, be as laid down in Annex V." 3. Article 5 is replaced by the following: "Article 5 1. The price paid by the intervention agency shall be calculated on the net weight of the tobacco unloaded free at warehouse. For the purpose of defining net weight, the moisture content shall be determined by using one of the Community methods provided for in Article 1a (1) of Regulation (EEC) No 1726/70. 2. With regard to leaf tobacco, the price paid by the intervention agency shall be the price applicable to the variety, quality and crop year of the tobacco taken over. 3. With regard to baled tobacco delivered in one operation: (a) if the quantity offered does not exceed the threshold quantity referred to in Article 3a (1) (a), the price paid by the intervention agency shall be that applicable to the variety, quality and crop year of the tobacco taken over; (b) if the quantity offered exceeds the threshold quantity referred to in Article 3a (1) (a), the price paid by the intervention agency shall: - in respect of the quantity not exceeding the said threshold quantity, be equal to the average, weighted by quantities, of the derived intervention prices applicable to the different qualities making up the total quantity offered, - in respect of the excess quantity, the price referred to in the first indent, diminished by 10 %. 4. With regard to baled tobacco delivered in successive consignments: (a) for each of the deliveries the intervention agency shall pay a provisional amount calculated, in respect of the quantity delivered, on the basis of the derived intervention price for each of the qualities making up the delivery, diminished by 10 %; (b) after takeover of the last delivery, the intervention agency shall calculate the total amount to be paid in accordance with paragraph 3 and settle the balance." 4. The Annex to this Regulation becomes Annex V. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 July 1981. For the Commission The President Gaston THORN ANNEX >PIC FILE= "T0020228">